Title: General Orders, 15 August 1779
From: Washington, George
To: 


        
          Head-Quarters Moores-House [West Point]Sunday August 15th 1779.
          Parole Stony-Point—  C. Signs Saratoga Stono.
        
        A Subaltern officer and ten men from each of the brigades on this ground including the Garrison are to parade as soon as possible at Major General Greene’s quarters with their arms blankets and two days provision to go into the country to impress Waggons for the public service.
        The Quarter Master General or his Deputy will appoint one flat-bottom’d boat for the use of each brigade which is to be kept in constant readiness for their use by Mr Buchanan; and in future the commanding officers of brigades will give their orders for the use of the boat assigned them, and Mr Buchanan is to deliver a boat to no other persons order in the brigade; and that the whole business of the brigade may be done at the same time they are to be previously notified when and where the boat will go. Such boats as may be wanted for other purposes besides those for brigade and garrison duty (the latter of which Mr Whiting will direct the number & uses they are wanted for) orders are to be obtained from the Quarter Master General’s office as directed in former orders.
        Whoever gives an order for a boat will be held responsible for her return; for this purpose Mr Buchanan is to file all his orders and give receipts for those that are returned; Such as are not, must be accounted for by the person who gave the order.
        At the General Court-Martial whereof Coll Jackson was President

the 4th instant, Ensign Joshua Brimhall of Colonel Bradford’s regiment was tried for “Continuing at home four months after his furlough expired” found guilty and sentenced to be reprimanded in general orders.
        Ensign Brimhall’s excuse is not admissible; Nothing but absolute necessity could justify an officer for exceeding his furlough for such a length of time, and that necessity cannot be supposed to have existed; In matters of this kind an officer ought to shew exemplary punctuality to the soldiery.
        Ensign Brimhall is released from his Arrest.
      